Citation Nr: 1640404	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected sprain injury of the left ankle with chronic lateral instability and degenerative changes and the service-connected traumatic arthritis of the left first metatarsophalangeal joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to May 1985, with seven months of prior inactive service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2014, the Board reopened the claim of entitlement to service connection for a low back disorder and remanded it for further development.

Though the RO in a July 2015 rating decision denied the reopening of a claim of entitlement to service connection for disc disease at L5-S1, the underlying issue of entitlement to service connection for a low back disorder, which was remanded by the Board, remains pending.  As such, the July 2015 denial of the reopening of a claim of entitlement to service connection for disc disease at L5-S1 is moot.

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to a claimant.  Given that service connection is in effect for traumatic arthritis of the left first metatarsophalangeal joint, the Board will consider whether the low back disorder is secondary to that disability.  In light of the above, the issue is as stated on the first page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In its April 2014 remand, the Board directed the AOJ to obtain an examination with a medical opinion addressing whether the low back disorder is related to active service.  While a May 2014 VA examiner stated that the low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, the restatement of the requested opinion reflects that the question was addressing whether the low back disorder was related to the service-connected left ankle disorder.  Moreover, the examiner's basis addressed primarily whether the low back disorder was caused or aggravated by degenerative joint disease of the left knee even though service connection is not in effect for a left knee disorder.  Therefore, the AOJ did not comply with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, a medical opinion addressing whether the low back disorder is secondary to the traumatic arthritis of the left first metatarsophalangeal joint is necessary.

Since the claim is being remanded for the above reason, the AOJ should obtain any additional records from the Jackson VA Medical Center from July 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Jackson VA Medical Center from January 2016 to the present.

2.  After the development in 1 is completed, arrange for preparation of an addendum to the May 2014 VA examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  If the May 2014 VA examiner thinks another VA examination is necessary, the Veteran should be scheduled for one.  The examiner should address the following.
(a)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the low back disorder is related to service (February 1979 to May 1985).  

(b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the low back disorder was (1) caused by or (2) aggravated by the service-connected sprain injury of the left ankle with chronic lateral instability and degenerative changes.

(c)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the low back disorder was (1) caused by or (2) aggravated by the service-connected traumatic arthritis of the left first metatarsophalangeal joint.

If the examiner finds that the low back disorder was aggravated by the service-connected sprain injury of the left ankle with chronic lateral instability and degenerative changes or by the service-connected traumatic arthritis of the left first metatarsophalangeal joint, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Thereafter, readjudicate the claim on appeal with consideration of all evidence of record.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



